 

EXHIBIT 10.11

AMENDMENT 2002-2

 

MERCURY GENERAL CORPORATION

PROFIT SHARING PLAN

 

WHEREAS, Mercury General Corporation (the “Company”) maintains the Mercury
General Corporation Profit Sharing Plan (as amended and restated effective as of
January 1, 2002) (the “Plan”); and

 

WHEREAS, the Company has the right to amend the Plan and the Company desires to
amend the Plan to reflect the changes in the law made by the passage of the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”) and to
adopt provisions reflecting final regulations governing minimum required
distributions;

 

NOW, THEREFORE, the Plan is amended, effective as set forth below:

 

I.    Section 3.2(a) of the Plan is amended by replacing the current paragraph
in its entirety so that the complete Section 3.2(a) shall now read as follows:

 

“Effective as of January 1, 1991, each Participant who meets the requirements of
Section 2.1(b) may elect Compensation Deferrals in the manner prescribed by the
Committee in whole percentages from 1% to 12% of the Participant’s Compensation
for each payroll period, subject to the limitations in Sections 3.1, 3.5, 3.6
and 5.1. Effective as of January 1, 2002, each Participant who meets the
requirements of Section 2.1(b) may elect Compensation Deferrals in the manner
prescribed by the Committee in whole percentages from 1% to 20% of the
Participant’s Compensation for each payroll period, subject to the limitations
in Sections 3.1, 3.5, 3.6 and 5.1. Compensation Deferrals shall be credited to
the Participant’s Compensation Deferral Account, and shall be made in accordance
with rules established by the Committee. The Committee may require or permit
elections by means of electronic media in accordance with Section 2.6.”



--------------------------------------------------------------------------------

 

II.    The following Appendix E is hereby added to the plan:

 

“APPENDIX E

 

PROVISIONS TO REFLECT CHANGES UNDER THE ECONOMIC GROWTH AND  TAX RELIEF
RECONCILIATION ACT OF 2001

 

PREAMBLE

 

A.    Adoption and effective date of amendment. This Appendix E to the Plan is
adopted to reflect certain provisions of EGTRRA and is intended as good faith
compliance with the requirements of EGTRRA and to be construed in accordance
with EGTRRA and guidance issued thereunder. Except as otherwise provided, this
amendment shall be effective as of the first day of the first Plan Year
beginning after December 31, 2001.

 

B.    Supersession of inconsistent provisions. This amendment shall supersede
the provisions of the Plan to the extent those provisions are inconsistent with
the provisions of this amendment.

 

E.1    Increase in Compensation Limit.

 

The annual compensation of each participant taken into account in determining
allocations for any plan year beginning after December 31, 2001, shall not
exceed $200,000, as adjusted for cost-of-living increases in accordance with
Section 401(a)(17)(B) of the Code. Annual compensation means compensation during
the plan year or such other consecutive 12-month period over which compensation
is otherwise determined under the Plan (the Determination Period). The
cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the Determination Period that begins with or within such
calendar year.

 

E.2    Modification of Top-Heavy Rules.

 

(a)  Effective Date. This Section shall apply for purposes of determining
whether the Plan is a top-heavy plan under Section 416(g) of the Code for plan
years beginning after December 31, 2001, and whether the Plan satisfies the
minimum benefits requirements of Section 416(c) of the Code for such years. This
Section amends Appendix B of the Plan.

 

(b)  Determination of Top-Heavy Status.

 

(i)  Key employee. Key employee means any employee or former employee (including
any deceased employee) who at any time during the plan year that includes the
determination date was an officer of the employer having annual compensation
greater than $130,000 (as adjusted under Section 416(i)(1) of the Code for plan
years beginning after December 31, 2002), a 5-percent owner of the employer, or
a 1-percent owner of the employer having annual compensation of more than
$150,000. For this purpose, annual compensation means compensation within the
meaning of Section 415(c)(3) of the Code. The determination of who is a key
employee will be made in accordance with Section

 

2



--------------------------------------------------------------------------------

 

416(i)(1) of the Code and the applicable regulations and other guidance of
general applicability issued thereunder.

 

(ii)  Determination of present values and amounts. This Section E.2 (b)(ii)
shall apply for purposes of determining the present values of accrued benefits
and the amounts of account balances of employees as of the determination date.

 

(1)  Distributions during year ending on the determination date. The present
values of accrued benefits and the amounts of account balances of an employee as
of the determination date shall be increased by the distributions made with
respect to the employee under the Plan and any plan aggregated with the Plan
under Section 416(g)(2) of the Code during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting “5-year period”
for “1-year period.”

 

(2)  Employees not performing services during year ending on the determination
date. The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.

 

(c)   Minimum Benefits.

 

(i)  Matching contributions. Employer matching contributions shall be taken into
account for purposes of satisfying the minimum contribution requirements of
Section 416(c)(2) of the Code and the Plan. The preceding sentence shall apply
with respect to matching contributions under the Plan or, if the Plan provides
that the minimum contribution requirement shall be met in another plan, such
other plan. Employer matching contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Section 401(m) of the Code.

 

E.3    Direct Rollovers of Plan Distributions.

 

(a)  Effective Date. This Section shall apply to distributions made after
December 31, 2001.

 

(b)  Modification of Definition of Eligible Retirement Plan. For purposes of the
direct rollover provisions in Section 7.8 of the Plan, an Eligible Retirement
Plan shall also mean an annuity contract described in Section 403(b) of the Code
and an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan. The definition of
Eligible Retirement Plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse

 

3



--------------------------------------------------------------------------------

 

or former spouse who is the alternate payee under a qualified domestic relation
order, as defined in Section 414(p) of the Code.

 

(c)  Modification of Definition of Eligible Rollover Distribution to Exclude
Hardship Distributions. For purposes of the direct rollover provisions in
Section 7.8 of the Plan, any amount that is distributed on account of hardship
shall not be an Eligible Rollover Distribution and the distributee may not elect
to have any portion of such a distribution paid directly to an Eligible
Retirement Plan.

 

E.4    Rollovers From Other Plans.

 

The plan will accept participant rollover contributions and/or direct rollovers
of distributions made after December 31, 2001, from the following types of
plans:

 

(a)  Direct Rollovers. The Plan will accept a direct rollover of an Eligible
Rollover Distribution from: a qualified plan described in Section 401(a) or
403(a) of the Code, excluding after-tax employee contributions; an annuity
contract described in Section 403(b) of the Code, excluding after-tax employee
contributions; an eligible plan under Section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state.

 

(b)  Participant Rollover Contributions from Other Plans. The Plan will accept a
participant contribution of an Eligible Rollover Distribution from: a qualified
plan described in Section 401(a) or 403(a) of the Code; an annuity contract
described in Section 403(b) of the Code; an eligible plan under Section 457(b)
of the Code which is maintained by a state, political subdivision of a state, or
any agency or instrumentality of a state or political subdivision of a state.

 

(c)  Participant Rollover Contributions from IRAs. The Plan will accept a
participant rollover contribution of the portion of a distribution from an
individual retirement account or annuity described in Section 408(a) or 408(b)
of the Code that is eligible to be rolled over and would otherwise be includible
in gross income.

 

E.5    Repeal of Multiple Use Test.

 

The multiple use test described in Treasury Regulation Section 1.401(m)-2 and
Section 3.7 of the Plan shall not apply for plan years beginning after December
31, 2001.

 

E.6    Contribution Limitation on Elective Deferrals.

 

No participant shall be permitted to have elective deferrals made under this
Plan, or any other qualified plan maintained by the employer during any taxable
year, in excess of the dollar limitation contained in Section 402(g) of the Code
in effect for such taxable year, except to the extent permitted under Section
.10 of this Appendix E and Section 414(v) of the Code, if applicable.

 

4



--------------------------------------------------------------------------------

 

E.7    Distribution Upon Severance From Employment.

 

A participant’s accounts shall be distributed on account of the participant’s
severance from employment. However, such a distribution shall be subject to the
other provisions of the Plan regarding distributions, other than provisions that
require a separation from service before such amounts may be distributed.

 

E.8    Suspension Period Following Hardship Distribution.

 

A participant who receives a distribution of elective deferrals after December
31, 2001, on account of hardship shall be prohibited from making elective
deferrals and employee contributions under this and all other plans of the
employer for 6 months after receipt of the distribution.

 

E.9    Vesting of Employer Matching Contributions.

 

(a)  Applicability. This section shall apply to participants with accrued
benefits derived from employer matching contributions who complete an hour of
service under the Plan in a plan year beginning after December 31, 2001.

 

(b)  Vesting schedule. A participant’s accrued benefit derived from employer
matching contributions shall vest according to the following schedule:

 

 

Years of vesting service

 

Nonforfeitable percentage

2            

 

  20

3            

 

  40

4            

 

  60

5            

 

  80

6 or more

 

100

 

E.10    Catch-Up Contributions.

 

All employees who are eligible to make elective deferrals under this Plan and
who have attained age 50 before the close of the plan year shall be eligible to
make catch-up contributions in accordance with, and subject to the limitations
of, Section 414(v) of the Code. Such catch-up contributions shall not be taken
into account for purposes of the provisions of the Plan implementing the
required limitations of Sections 402(g) and 415 of the Code. The Plan shall not
be treated as failing to satisfy the provisions of the Plan implementing the
requirements of Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the
Code, as applicable, by reason of the making of such catch-up contributions.
Catch-up contributions shall apply to contributions after December 31, 2002.

 

E.11    Limitation on Corporate Deductions.

 

Notwithstanding any more restrictive limits on Company contributions to the
Plan, contributions to the Plan will be limited as set forth in Section 404(a)
of the Code.

 

5



--------------------------------------------------------------------------------

 

E.12    Limitations on Contributions.

 

(a)  Effective Date. This Section shall be effective for limitation years
beginning after December 31, 2001.

 

(b)  Maximum Annual Addition. Except to the extent permitted under Section E.10
of this Appendix E, and in accordance with Appendix A of the Plan and Section
414(v) of the Code, if applicable, the annual addition that may be contributed
or allocated to a participant’s account under the Plan for any limitation year
shall not exceed the lesser of:

 

(i)  $40,000, as adjusted for increases in the cost-of-living under Section
415(d) of the Code, or

 

(ii)  100 percent of the participant’s compensation, within the meaning of
Section 415(c)(3) of the Code, for the limitation year. The compensation limit
referred to in (b) shall not apply to any contribution for medical benefits
after separation from service (within the meaning of Section 401(h) or Section
419A(f)(2) of the Code) which is otherwise treated as an annual addition.”

 

II.    The following Appendix F is hereby added to the plan:

 

“APPENDIX F

 

AMENDMENT OF THE PLAN FOR MINIMUM DISTRIBUTION REQUIREMENTS

 

PREAMBLE

 

A.    Adoption and effective date of amendment. This Appendix F of the Plan is
adopted to reflect certain provisions of the Code Section 401(a)(9) regulations
(“Regulations”). This amendment is intended as good faith compliance with the
requirements of the Regulations and is to be construed in accordance with the
Regulations and guidance issued thereunder. Except as otherwise provided, this
amendment shall be effective as of the first day of the first Plan Year
beginning January 1, 2003.

 

B.    Supersession of inconsistent provisions. This amendment shall supersede
the provisions of the Plan to the extent those provisions are inconsistent with
the provisions of this amendment.

 

F.1    General Rules.

 

(a)  Effective Date. The provisions of this Appendix F will apply for purposes
of determining required minimum distributions for calendar years beginning with
the 2003 calendar year.

 

(b)  Coordination with Minimum Distribution Requirements Previously in Effect.
Required minimum distributions for 2003 under this Appendix F will be determined
as follows:

 

6



--------------------------------------------------------------------------------

 

If the total amount of 2003 required minimum distributions under the Plan made
to the distributee prior to the effective date of this Appendix F equals or
exceeds the required minimum distributions determined under this Appendix F,
then no additional distributions will be required to be made for 2003 on or
after such date to the distributee. If the total amount of 2003 required minimum
distributions under the Plan made to the distributee prior to the effective date
of this Appendix F is less than the amount determined under this Appendix F,
then required minimum distributions for 2003 on and after such date will be
determined so that the total amount of required minimum distributions for 2003
made to the distributee will be the amount determined under this Appendix F.

 

(c)  Precedence. The requirements of this Appendix F will take precedence over
any inconsistent provisions of the Plan provided that this Appendix F shall not
be considered to allow a participant or beneficiary to delay a distribution or
elect an optional form of benefit not otherwise provided in the Plan.

 

(d)  Requirements of Treasury Regulations Incorporated. All distributions
required under this Appendix F will be determined and made in accordance with
the Treasury regulations under Section 401(a)(9) of the Internal Revenue Code.

 

(e)  TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this Appendix F, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
Section 242(b)(2) of TEFRA.

 

F.2    Time and Manner of Distribution.

 

(a)  Required Beginning Date. The participant’s entire interest will be
distributed, or begin to be distributed, to the participant no later than the
participant’s Required Beginning Date.

 

(b)  Death of Participant Before Distributions Begin. If the participant dies
before distributions begin, the participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

(i)  If the participant’s surviving spouse is the participant’s sole designated
beneficiary, then, except as provided elsewhere in this Appendix F,
distributions to the surviving spouse will begin by December 31 of the calendar
year immediately following the calendar year in which the participant died, or
by December 31 of the calendar year in which the participant would have attained
age 70½, if later.

 

(ii)  If the participant’s surviving spouse is not the participant’s sole
designated beneficiary, then, except as provided elsewhere in this Appendix F,
distributions to the designated beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the participant
died.

 

(iii)  If there is no designated beneficiary as of September 30 of the year
following the year of the participant’s death, the participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the participant’s death.

 

7



--------------------------------------------------------------------------------

 

(iv)  If the participant’s surviving spouse is the participant’s sole designated
beneficiary and the surviving spouse dies after the participant but before
distributions to the surviving spouse begin, this Section F.2(b), other than
Section F.2(b)(i), will apply as if the surviving spouse were the participant.

 

For purposes of this Section F.2(b) and Section F.4, unless Section F.2(b)(iv)
applies, distributions are considered to begin on the participant’s Required
Beginning Date. If Section F.2(b)(iv) applies, distributions are considered to
begin on the date distributions are required to begin to the surviving spouse
under Section F.2(b)(i).

 

(c)  Forms of Distribution. Unless the participant’s interest is distributed in
the form of a single sum on or before the Required Beginning Date, as of the
first distribution calendar year distributions will be made in accordance with
Sections F.3 and F.4 of this Appendix F.

 

F.3    Required Minimum Distributions During Participant’s Lifetime.

 

(a)  Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

 

(i)  the quotient obtained by dividing the participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the participant’s age as of the
participant’s birthday in the distribution calendar year; or

 

(ii)  if the participant’s sole designated beneficiary for the distribution
calendar year is the participant’s spouse, the quotient obtained by dividing the
participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
participant’s and spouse’s attained ages as of the participant’s and spouse’s
birthdays in the distribution calendar year.

 

(b)  Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section F.3 beginning with the first distribution calendar year and up to
and including the distribution calendar year that includes the participant’s
date of death.

 

F.4    Required Minimum Distributions After Participant’s Death.

 

(a)  Death On or After Date Distributions Begin.

 

(i)  Participant Survived by Designated Beneficiary. If the participant dies on
or after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the participant’s death is the quotient obtained by dividing
the participant’s account balance

 

8



--------------------------------------------------------------------------------

 

by the longer of the remaining life expectancy of the participant or the
remaining life expectancy of the participant’s designated beneficiary,
determined as follows:

 

(A)  The participant’s remaining life expectancy is calculated using the age of
the participant in the year of death, reduced by one for each subsequent year.

 

(B)  If the participant’s surviving spouse is the participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

(C)  If the participant’s surviving spouse is not the participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the participant’s death, reduced by one for each subsequent year.

 

(ii)  No Designated Beneficiary. If the participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
participant’s death is the quotient obtained by dividing the participant’s
account balance by the participant’s remaining life expectancy calculated using
the age of the participant in the year of death, reduced by one for each
subsequent year.

 

(b)  Death Before Date Distributions Begin.

 

(i)  Participant Survived by Designated Beneficiary. Except as provided
elsewhere in this Appendix F, if the participant dies before the date
distributions begin and there is a designated beneficiary, the minimum amount
that will be distributed for each distribution calendar year after the year of
the participant’s death is the quotient obtained by dividing the participant’s
account balance by the remaining life expectancy of the participant’s designated
beneficiary, determined as provided in Section F.4(a).

 

(ii)  No Designated Beneficiary. If the participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the participant’s death, distribution of the
participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the participant’s death.

 

(iii)  Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the participant dies before the date distributions begin,
the participant’s surviving spouse is the participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse

 

9



--------------------------------------------------------------------------------

 

under Section F.2(b)(i), this Section F.4(b) will apply as if the surviving
spouse were the participant.

 

F.5    Definitions.

 

(a)  Designated Beneficiary. The individual who is designated as the beneficiary
under Section 2.4 of the Plan is the designated beneficiary under Section
401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-4, Q&A-1, of the
Treasury regulations.

 

(b)  Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the participant’s Required Beginning
Date. For distributions beginning after the participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section F.2(b). The required minimum distribution for
the participant’s first distribution calendar year will be made on or before the
participant’s Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the participant’s Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.

 

(c)  Life Expectancy. Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

 

(d)  Participant’s Account Balance. The account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

 

(e)  Required Beginning Date. The Required Beginning Date means April 1 of the
calendar year following the later of (a) the calendar year in which the
participant attains age seventy and a half (70 ½), or (b) the calendar year in
which the employee retires. In the case of a participant who is a five percent
(5%) owner (as defined in Section 416 of the Code) with respect to the Plan
ending in the calendar year in which the participant turns 70 ½, the Required
Beginning Date shall be April 1 of the calendar year following the calendar year
in which the participant turns 70 ½.

 

F.6    Effective Date of Plan Amendment for Section 401(a)(9) Final and
Temporary Treasury Regulations.

 

Appendix F, Minimum Distribution Requirements, applies for purposes of
determining required minimum distributions for distribution calendar years
beginning with the 2003 calendar year.”

 

10



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this amendment 2002-1 is hereby adopted this 26 day of
April, 2002.

 

MERCURY GENERAL CORPORATION

By:

 

/s/    GEORGE JOSEPH

--------------------------------------------------------------------------------

Its

 

CEO

--------------------------------------------------------------------------------

 

11